Case 2:20-cv-03797-FLA-JC Document 193 Filed 03/29/21 Page 1 of 4 Page ID #:2537



  1   JASON D. RUSSELL (SBN 169219)
      jason.russell@skadden.com
  2   MATTHEW E. SLOAN (SBN 165165)
      matthew.sloan@skadden.com
  3   RAZA RASHEED (SBN 306722)
      raza.rasheed@skadden.com
  4   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
      300 South Grand Avenue, Suite 3400
  5   Los Angeles, California 90071-3144
      Telephone: (213) 687-5000
  6   Facsimile: (213) 687-5600
  7   Attorneys for Defendants
      Katerina Bosov, Alltech Investments
  8   Ltd., and Goldhawk Investments Ltd.
  9   BROWNE GEORGE ROSS
      O’BRIEN ANNAGUEY & ELLIS LLP
 10   Thomas P. O’Brien (State Bar No. 166369)
      tobrien@bgrfirm.com
 11   Jennie Wang VonCannon (State Bar No. 233392)
      jvoncannon@bgrfirm.com
 12   David J. Carroll (State Bar No. 291665)
      dcarroll@bgrfirm.com
 13   Nathan F. Brown (State Bar No. 317300)
      nbrown@bgrfirm.com
 14   801 S. Figueroa Street, Suite 2000
      Los Angeles, California 90017
 15   Telephone: (213) 725-9800
      Facsimile: (213) 725-9808
 16
      Attorneys for Plaintiff
 17   Francis J. Racioppi, Jr.
 18
                           UNITED STATES DISTRICT COURT
 19
                          CENTRAL DISTRICT OF CALIFORNIA
 20
                                  WESTERN DIVISION
 21
      FRANCIS J. RACIOPPI, JR.,             )   CASE NO.: 2:20-CV-03797-FLA-JCx
 22                                         )
                  Plaintiff,                )    STATUS REPORT AND JOINT
 23                                         )    STIPULATION REGARDING
                  v.                        )    DEFENDANTS’ MOTION TO
 24                                         )    DISMISS IN FAVOR OF
      DMITRY BORISOVICH BOSOV,              )    ARBITRATION (ECF 136)
 25   et al.,                               )
                                            )   Complaint Filed: April 24, 2020
 26               Defendants.               )   First Am. Compl. Filed: May 21, 2020
                                            )   Judge: Hon. Fernando L. Aenlle-Rocha
 27                                         )   Courtroom: 6B
                                            )
 28

      STATUS REPORT AND JOINT STIPULATION RE: ARBITRATION MOTION
Case 2:20-cv-03797-FLA-JC Document 193 Filed 03/29/21 Page 2 of 4 Page ID #:2538



  1                                 JOINT STIPULATION
  2         WHEREAS, Plaintiff Francis J. Racioppi, Jr. (“Plaintiff”) filed this action on
  3 April 24, 2020 against, among others, Defendants Dmitry Borisovich Bosov, Alltech
  4 Investments Ltd. (“Alltech”), and Goldhawk Investments Ltd. (“Goldhawk”) (see ECF
  5 No. 1);
  6         WHEREAS, Plaintiff served the operative Complaint on Katerina Bosov,
  7 representative of the Estate of Dmitry Borisovich Bosov, Alltech, and Goldhawk
  8 (together, “Defendants”) on October 16, 2020 (see ECF Nos. 115-17);
  9         WHEREAS, on November 6, 2020, Defendants filed a motion to: (1) dismiss
 10 this action in favor of arbitration; and (2) join a petition to compel arbitration filed by
 11 the Genius Fund Defendants1 (“Motion”) (see ECF No. 136);
 12         WHEREAS, Plaintiff filed an opposition to the Motion on November 19, 2020
 13 (see ECF No. 143);
 14         WHEREAS, Plaintiff, Defendants and most of the Genius Fund Defendants
 15 entered into a confidential Settlement and Release Agreement (“Settlement
 16 Agreement”) on November 17, 2020 that resolved certain disputes between them,
 17 including disputes at issue in this action;
 18         WHEREAS, a copy of the Settlement Agreement is lodged under seal with the
 19 Court at ECF No. 163;
 20         WHEREAS, aspects of the Settlement Agreement are contingent on the
 21 outcome of a motion Plaintiff filed to claw back assets that were illicitly transferred
 22 by Defendant Gary I. Shinder to non-parties Joseph Ohayon and Heli Holdings, LLC
 23 in violation of the Court’s August 5, 2020 Order attaching and prohibiting the transfer
 24 of those assets (“Clawback Motion”) (see ECF No. 155);
 25         WHEREAS, Defendants’ Motion may become moot depending, among other
 26   1
          The Genius Fund Defendants include: Genius Fund I, Inc., Genius Fund I, LLC,
    ESSMW – Earth Solar System Milky Way, LLC, Heli Biotech LLC; Dr. Kush World
 27 Collective LLC, Eagle Rock Herbal Collective LLC, Genius Products LLC, Full Circle
    Labs LLC, Nature’s Holiday LLC, Variant Hemp Solutions LLC, Genius Delivery
 28 LLC, Planck Properties LLC, Aristotle Equipment LLC, Genius Sales LLC, Genius
    Products T, Inc., Genius Products NT, Inc., Genius Products, Inc. and Gary I. Shinder.
                                              1
     STATUS REPORT AND JOINT STIPULATION RE: ARBITRATION MOTION
Case 2:20-cv-03797-FLA-JC Document 193 Filed 03/29/21 Page 3 of 4 Page ID #:2539



  1 things, on the outcome of the Clawback Motion;
  2        WHEREAS, on November 30, 2020, at the parties’ request, the Court: (i) stayed
  3 further briefing on the Motion indefinitely; and (ii) ordered the parties, by January 25,
  4 2021, either to notify the Court that the Motion has become moot and take steps to
  5 withdraw it, or alternatively file a joint stipulation with the Court requesting a new
  6 hearing date for the Motion and a new deadline for Defendants to file their reply brief
  7 (see ECF No. 149);
  8        WHEREAS, Magistrate Judge Chooljian heard oral argument on the Clawback
  9 Motion on January 5, 2021, and received supplemental briefing on January 13, 2021;
 10        WHEREAS, on January 29, 2021, after receiving a status report and joint
 11 stipulation from the parties on January 25, 2021 (see ECF No. 177), the Court ordered
 12 the parties to provide a further update on whether the Motion has become moot on or
 13 before March 29, 2021, or 7 days after Magistrate Judge Chooljian resolved the
 14 Clawback Motion, whichever came earlier (see ECF 178);
 15        WHEREAS, as of the date of this filing, Magistrate Judge Chooljian has not yet
 16 resolved the Clawback Motion;
 17        WHEREAS, the parties believe that the Motion is likely to become moot when
 18 Magistrate Judge Chooljian rules on the Clawback Motion and, on that basis, believe
 19 that it would be an inefficient use of the Court’s time and the parties’ resources to
 20 resume litigation over the Motion before the Clawback Motion has been resolved;
 21        NOW THEREFORE, Plaintiff and Defendants hereby STIPULATE through
 22 their undersigned counsel of record that:
 23        1.     On or before the earlier of May 31, 2021, or seven (7) days after
 24               Magistrate Judge Chooljian issues an order resolving the Clawback
 25               Motion, Plaintiff and/or Defendants will file a joint status report apprising
 26               the Court of whether the parties intend to resume litigating the Motion,
 27               and if so, what steps the parties recommend in aid of that process; and
 28        2.     Plaintiff and Defendants respectfully request that the Court ratify this

                                   2
      STATUS REPORT AND JOINT STIPULATION RE: ARBITRATION MOTION
Case 2:20-cv-03797-FLA-JC Document 193 Filed 03/29/21 Page 4 of 4 Page ID #:2540



  1               stipulation by entering the proposed order submitted herewith.
  2        IT IS SO STIPULATED.
  3
  4 Date: March 29, 2021
                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
  5
                                By:            /s/ Matthew E. Sloan
  6                                           MATTHEW E. SLOAN
                                              Attorneys for Defendants
  7                                             KATERINA BOSOV
                                           ALLTECH INVESTMENTS LTD.
  8                                       GOLDHAWK INVESTMENTS LTD.
  9
 10                             BROWNE GEORGE ROSS O’BRIEN ANNAGUEY &
                                ELLIS LLP
 11                             By:               /s/ David J. Carroll
 12                                               DAVID J. CARROLL
                                                  Attorneys for Plaintiff
 13                                             FRANCIS J. RACIOPPI, JR.

 14        I hereby attest that all other signatories listed, and on whose behalf this filing is
 15 submitted, concur in the filing’s content and have authorized this filing.
 16 Dated: March 29, 2021                       /s/ Matthew E. Sloan
 17                                                  Matthew E. Sloan
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                   3
      STATUS REPORT AND JOINT STIPULATION RE: ARBITRATION MOTION
